 THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC.47WE WILL NOT threaten to lay off our employees in slack periods,eliminateovertime work and retirement benefits, or threaten to discriminate against ouremployees in any other manner because of their union or concerted activities.WE WILL NOTviolate any of the rights which you have under the NationalLabor Relations Act to join a union of your own choice or not to engage inany union activities.All our employees are free to become or remain members of International Unionof Operating Engineers,AFL-CIO,Local 191,or any other umon and they arealso free to refrain from joining any union.WEST TEXAS EQUIPMENT COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date of posting, and mustnot be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, SixthFloor,MeachamBuilding,110West Fifth Street, Fort Worth, Texas, 76102, Tele-phone No. Edison 5-4211,Extension 2131,if they have any question concerningthisnotice or compliance with its provisions.The Great Atlantic and Pacific Tea Company,Inc.andAmericanFederation of GrainMillers, AFL-CIO,Petitioner.Cases Nos.19-RC-3190, 19-RC-3020, and 19-RC-3221. June 25, 1963DECISION ON REVIEW AND DIRECTION OF ELECTIONUpon petitions duly filed under Section 9(c) of the National LaborRelations Act, hearings were held before hearing officers designatedby the Board. The rulings made at the hearings are free from prej-udicial error and are hereby affirmed.On March 7, 1963, the Regional Director for the Nineteenth Regionissued a decision in Case No. 19-RC-3196 finding, as contended bythe Petitioner, that the employees in the fresh pack department of theEmployer's operation constituted an appropriate unit, and directingan election in that unit.The Employer filed a request with the Boardfor review of the Regional Director's decision, contending that only aplantwide production and maintenance unit is appropriate. On April2, 1963, the Board granted the request and stayed the election.There-after, in view of the Board's action, the Regional Director forwardedto the Board for decision the petitions subsequently filed by Petitionerin Cases No. 19-RC-3220 and 19-RC-3221, in which Petitioner soughtunits comprised of the maintenance group and the frozen food depart-ment, respectively.As the three petitions involve identical partiesand similar issues, the Board has decided to consolidate them fordecisional purposes.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with these cases to a three-memberpanel [Chairman McCulloch and Members Rodgers and Leedom].143 NLRB No. 11 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section2(6) and (7) of the Act.4.At its operation involved herein, located at Burley, Idaho, theEmployer is engaged primarily in processing potatoes into frozenfrench fries, although some potatoes are processed and shipped freshfrom the plant.The Employer has a complement of approximately250 production and 16 maintenance employees, all of whom are locatedin a single building.About 75 production employees work in thefresh pack department, and about 175 work in the frozen food depart-ment.They are seasonally employed from about September to May.In some years, the frozen food department may operate a week or twolonger than the fresh pack department, and in such event, the freshpack employees normally are offered available jobs in the frozen fooddepartment until it, too, closes for the season.Some maintenanceemployees, however, work the year round.The Petitioner seeks torepresent in separate units, the fresh pack (Case No. 19-RC-3196),the frozen food (Case No. 19-RC-3221), and the maintenance (CaseNo. 19-RC-3220) employees.The Employer contends that only aplantwide production and maintenance unit is appropriate.Thereis no history of bargaining for any of these employees.The Employer buys "field run" potatoes from growers in the areaand transports them by truck to the plant.There the potatoes areunloaded into a water flume which carries them to the fresh pack de-partment where they are washed, inspected, and graded.One gradeof potatoes are those which will be processed into frozen french friesby the frozen food department.Another grade, called U.S. No. 1Standard, is for quality potatoes that are packed and shipped in theirfresh state.A third grade are "culls" which are unsuitable for anyuse and are discarded.The frozen food and fresh pack departments are in one building butare separated by a partition for sanitary reasons.The potatoesdestined for the frozen food department are placed in retaining binswhich feed into the frozen food department at a predetermined rate offlow.In the frozen food department, the potatoes are lye-peeled,washed, inspected, sliced, blanched, fried, frozen, and packed for ship-ment.The frozen food department operates three shifts daily while thefresh pack department operates on a one-shift basis.Although the THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC.49employees in each production department have separate parking lots,entrances, and timeclocks, they receive the same pay and fringe bene-fits, except that, for reasons not clear in the record, the fresh packemployees are not eligible for unemployment compensation.Bothproduction and maintenance employees share the same restrooms andeating facilities, and are subject to the same company personnel poli-cies.A plant manager is in charge of the overall operation, but thesuperintendents of the two production departments consult directlywith each other concerning production matters. Two maintenance em-ployees who spend most of their time in the fresh pack department areunder the supervision of the superintendent of that department.The employees in the maintenance group inspect, maintain, and re-pair production equipment, performing most of their work in theproduction areas.The Employer does not require of them any specialtraining for the job, as the maintenance men receive on-the-job train-ing and are supplied with all the necessary tools and equipment.When a vacancy exists in the maintenance group, production em-ployees are given the first opportunity to apply for the job.Mainte-nance employees are paid higher rates than production employees.After working for a prescribed period of time, the maintenance em-ployees acquire "permanent" status which entitles them to work duringthe summer months when equipment is repaired or overhauled andwhen production operations are shut down.At the present time 9 ofthe 16 maintenance employees are treated as permanent.Because of the integrated nature of the Employer's operation, thesimilarity in the conditions of employment of the employees involved,the same ultimate supervision, the lack of bargaining history, and thefact that the same union seeks to represent all production and mainte-nance employees, albeit on a departmental basis, we believe that onlya plantwide production and maintenance unit is appropriate here.'As the Petitioner has not indicated that it is unwilling to participatein an election in the overall unit and as its showing of interest is ade-quate, we shall direct an election in a unit comprised of all productionand maintenance employees, including the quality control employees,whom the parties have agreed to include.Accordingly, we find that a unit of the following employees is ap-propriate for the purposes of collective bargaining within the meaningof Section 8 (b) of the Act :All production and maintenance employees at the Employer'sBurley, Idaho, operation, including quality control employees, but ex-cluding office clerical employees, professional employees, guards, andsupervisors as defined in the Act.i G. L. WebsterCompany, Incorporated,138 NLRB440; cf.J.R. Simplot Co.,130NLRB272 and 1283. 50DECISIONS OF NATIONAL LABOR RELATIONS BOARD5. In accordance with our usual practice in operations of this kind,we direct that the election be held about that time during the seasonwhen peak employment has been attained, on a date to be determinedby the Regional Director, among the employees in the appropriate unitwho are employed during the payroll period immediately precedingthe date of the issuance of the notice of election by the RegionalDirector.[Text of Direction of Election omitted from publication.]CocaCola BottlingCompany of LouisvilleandMilk,Ice CreamDrivers andDairy EmployeesLocal No. 783,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America, Charging PartyCoca ColaBottling Companyof LouisvilleandMilk, Ice CreamDriversand Dairy EmployeesLocal No. 783,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America,Petitioner.CasesNos. 9-CA-2739 and9-RC-5057.June 35, 1963DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONOn April 9, 1963, Trial Examiner George A. Downing issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices in violation of Section 8(a) (1) of the Act, and recom-mending that it cease and desist therefrom and take certain affirma-tive action, as set forth in the attached Intermediate Report.TheTrial Examiner found further that this conduct wasgrounds forsetting aside the September 19, 1962, election in the representationcase.The Trial Examiner also found that the Respondent-Employerhad not engaged in certain other unfair labor practices and recom-mended that the complaint be dismissed as to such allegations.There-after, the Respondent-Employer and the Charging Party-Petitionerfiled exceptions to the Intermediate Report and supporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing herein, and finds that no prejudicial error was commit-ted.The rulings are hereby affirmed.The Board has considered143 NLRB No. 1.